Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
*820We reject petitioner’s contention that the determination finding him guilty of extortion is not supported by substantial evidence. The Hearing Officer personally interviewed the confidential informant, and the information provided by the informant was sufficiently detailed and corroborated by evidence gathered by a correction officer in investigating the incident in question to allow the Hearing Officer to assess the credibility of the informant and form a basis for the finding of guilt (see, Matter of Martin v Coughlin, 173 AD2d 1039; Matter of Rentas v Coughlin, 167 AD2d 686). Further, petitioner was told that the informant’s identity and information would not be revealed because of safety considerations, and our review of the confidential information supports that decision (see, Matter of Rentas v Coughlin, supra; Matter of Pinargote v Berry, 147 AD2d 746, lv denied 74 NY2d 606; Matter of McClean v LeFevre, 142 AD2d 911).
Weiss, P. J., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.